Exhibit 99.1 Ellomay Capital Reports Publication of Financial Results of Dorad Energy Ltd. for the Three Months Ended June 30, 2015 Ellomay Capital Indirectly Holds Approximately 9.2% of Dorad Energy Ltd. Tel-Aviv, Israel, August 24, 2015 – Ellomay Capital Ltd. (NYSE MKT: ELLO; TASE: ELOM) (“Ellomay” or the “Company”), an emerging operator in the renewable energy and energy infrastructure sector, today reported the publication in Israel of financial statements for the three months ended June 30, 2015 of Dorad Energy Ltd. (“Dorad”), in which Ellomay indirectly holds approximately 9.2%. On August 18, 2015, U. Dori Group Ltd. (the “Dori Group”), an Israeli public company that holds 51% of U. Dori Energy Infrastructures Ltd. (“Dori Energy”), published its quarterly report in Israel based on the requirements of the Israeli Securities Law, 1968. Based on applicable regulatory requirements, the quarterly report of the Dori Group includes the financial statements of Dorad for the same period. Dorad’s power plant commenced operations during May 2014, and therefore the results for the period present the first results for the operations of the power plant during the second financial quarter. The financial results of Dori Energy and of Dorad for the quarter ended June 30, 2015 were prepared in accordance with International Financial Reporting Standards. Ellomay will include its share of these results in its financial results for this period. In an effort to provide Ellomay’s shareholders with access to Dorad’s financial results (which were published in Hebrew), Ellomay hereby provides a convenience translation of the Dorad financial results. Dorad Financial Highlights · Dorad’s unaudited revenues for the quarter ended June 30, 2015 - approximately NIS 488 million (or approximately USD 129 million, based on the exchange rate on June 30, 2015). · Dorad’s unaudited operating profit for the quarter ended June 30, 2015 - approximately NIS 28 million (or approximately USD 7 million, based on the exchange rate on June 30, 2015). Based on the information provided by Dorad, the demand for electricity by Dorad’s customers is seasonal and is affected by, inter alia, the climate prevailing in that season. The months of the year are split into three seasons as follows: the summer season – the months of July and August; the winter season - the months of December, January and February; and intermediate seasons – (spring and autumn), the months from March to June and from September to November. There is a higher hourly demand for electricity during the winter and summer seasons, and the average electricity consumption per hour is higher in these seasons than in the intermediate seasons and is even characterized by peak demands due to extreme climate conditions of heat or cold. In addition, Dorad’s revenues are affected by the change in load and time tariffs - TAOZ (an electricity tariff that varies across seasons and across the day in accordance with demand hour clusters), as, on average, TAOZ tariffs are higher in the summer season than in the intermediate and winter seasons. Therefore, the results presented, which include the intermediate months of April, May and June, are not indicative of full year results. On August 8, 2015, the Israeli Public Utilities Authority – Electricity published a decision decreasing the electricity rates and establishing the rate in respect of “system costs”. Dorad informed the Company that it is it is studying the implications of the decision and is considering its next steps in the matter. Ran Fridrich, CEO and a board member of Ellomay commented: “Dorad’s financial results for the second quarter were as expected for an intermediate quarter (with relatively lower demand and electricity rates. An increase of 1.1% in the Israeli Consumer Price Index during the quarter caused an unusual increase in the financing expenses. Dorad has a bank debt linked to the Israeli CPI in an aggregate amount of approximately NIS 3.6 billion.” A translation of the financial results for Dorad as of and for the year ended December 31, 2014 and as of and for the six and three month periods ended June 30, 2014 and 2015 is included at the end of this press release.Ellomay does not undertake to separately report Dorad’s financial results in a separate press release in the future. Neither Ellomay nor its independent public accountants have reviewed or consulted with the Dori Group, Dori Energy or Dorad with respect to the financial results included in this press release. About Ellomay Capital Ltd. Ellomay is an Israeli based company whose shares are registered with the NYSE MKT, under the trading symbol “ELLO” and with the Tel Aviv Stock Exchange under the trading symbol “ELOM” and whose Series A Debentures are traded on the Tel Aviv Stock Exchange. Since 2009, Ellomay Capital focuses its business in the energy and infrastructure sectors worldwide. Ellomay (formerly Nur Macroprinters Ltd.) previously was a supplier of wide format and super-wide format digital printing systems and related products worldwide, and sold this business to Hewlett-Packard Company during 2008 for more than $100 million. To date, Ellomay has evaluated numerous opportunities and invested significant funds in the renewable, clean energy and natural resources industries in Israel, Italy and Spain, including: · Approximately 22.6MW of photovoltaic power plants in Italy and approximately6.9MW of photovoltaic power plants in Spain; and · Approximately 9.2% indirect interest, with an option to increase its holdings to 9.375%,in Dorad Energy Ltd., which owns and operates Israel’s largest private power plant with production capacity of approximately 850 MW, representing about 6%-8% of Israel’s total current electricity consumption. Ellomay Capital is controlled by Mr. Shlomo Nehama, Mr. Hemi Raphael and Mr. Ran Fridrich. Mr. Nehama is one of Israel’s prominent businessmen and the former Chairman of Israel’s leading bank, Bank Hapohalim, and Messrs. Raphael and Fridrich both have vast experience in financial and industrial businesses. These controlling shareholders, along with Ellomay’s dedicated professional management, accumulated extensive experience in recognizing suitable business opportunities worldwide.The expertise of Ellomay’s controlling shareholders and management enables the company to access the capital markets, as well as assemble global institutional investors and other potential partners.As a result, we believe Ellomay is capable of considering significant and complex transactions, beyond its immediate financial resources. For more information about Ellomay, visit http://www.ellomay.com. Information Relating to Forward-Looking Statements This press release contains forward-looking statements that involve substantial risks and uncertainties, including statements that are based on the current expectations and assumptions of the Company’s management. All statements, other than statements of historical facts, included in this press release regarding the Company’s plans and objectives, expectations and assumptions of management are forward-looking statements.The use of certain words, including the words “estimate,” “project,” “intend,” “expect,” “believe” and similar expressions are intended to identify forward-looking statements within the meaning of the Private Securities Litigation Reform Act of 1995.The Company may not actually achieve the plans, intentions or expectations disclosed in the forward-looking statements and you should not place undue reliance on the Company’s forward-looking statements. Various important factors could cause actual results or events to differ materially from those that may be expressed or implied by our forward-looking statements, such as regulatory changes, changes in demand, technical and other disruptions in the operations of the power plant operated by Dorad and changes in the prices of natural gas. These and other risks and uncertainties associated with the Company’s business are described in greater detail in the filings the Company makes from time to time with Securities and Exchange Commission, including its Annual Report on Form 20-F. The forward-looking statements are made as of this date and the Company does not undertake any obligation to update any forward-looking statements, whether as a result of new information, future events or otherwise. Contact: Kalia Weintraub CFO Tel: +972 (3) 797-1111 Email: anatb@ellomay.com Dorad Energy Ltd. Interim Condensed Statement of Financial Position June 30 June 30 December 31 (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands Current assets Cash and cash equivalents Trade receivables Other receivables Pledged deposit Financial derivatives - - Total current assets Non-current assets Restricted deposit - Prepaid expenses Deferred tax asset - - Fixed assets, net Intangible assets, net Total non-current assets Total assets Current liabilities Financial derivatives 7 - Current maturities of loans from banks Current maturities of loans from relatedparties - - Trade payables - Other payables Total current liabilities Non-current liabilities Loans from banks Loans from related parties Provision for dismantling and restoration Deferred tax liabilities - Liabilities for employee benefits, net 62 Total non-current liabilities Equity Share capital 11 11 11 Share premium Capital reserve from activities with controlling shareholders Retained earnings (losses) ) Total equity Total liabilities and equity Dorad Energy Ltd. Interim Condensed Statement of Profit or Loss For the six months ended For the three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands Revenues Operating costs of the Power Plant Energy costs Electricity purchase and infrastructure services Depreciation and amortization Other operating costs Total cost of Power Plant Profit from operating the Power Plant General and administrative expenses ) Other expenses - ) - ) Operating profit Financing income ) ) Financing expenses ) Financing income (expenses), net ) Profit (loss) before taxes on income ) ) ) Taxes on income ) ) Profit (loss) for the period ) ) ) Dorad Energy Ltd. Interim Condensed Statement of Changes in Equity Capital reserve for activities Share Share with controlling Retained capital premium shareholders earnings (losses) Total Equity NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands For the Six months ended June 30, 2015 (Unaudited) Balance as atJanuary 1, 2015 11 Profit for the period - - - Balance as at June 30, 2015 (Unaudited) 11 For the Six monthsended June 30, 2014 (Unaudited) Balance as atJanuary 1, 2014 11 ) Loss for the period - - - ) ) Balance as at June 30, 2014 (Unaudited) 11 ) For the three monthsended June 30, 2015 (Unaudited) Balance as at April 1, 2015 11 Loss for the period - - - ) ) Balance as at June 30, 2015 (Unaudited) 11 Dorad Energy Ltd. Interim Condensed Statement of Changes in Equity (cont’d) Capital reserve for activities Share Share with controlling Retained capital premium shareholders earnings (losses) Total Equity NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands For the three monthsended June 30, 2014 (Unaudited) Balance as at April 1, 2014 11 ) Loss for the period - - - ) ) Balance as at June 30, 2014 (Unaudited) 11 ) For the year endedDecember 31, 2014 Balance as atJanuary 1, 2014 11 ) Profit for the year - - - Balance as atDecember 31, 2014 11 Dorad Energy Ltd. Interim Condensed Statements of Cash Flows For the six months ended For the three months ended Year ended June 30 June 30 December 31 (Unaudited) (Unaudited) (Unaudited) (Unaudited) (Audited) NIS thousands NIS thousands NIS thousands NIS thousands NIS thousands Cash flows from operatingactivities: Profit (loss) for the period ) ) ) Adjustments: Compensation for customers - - - Depreciation and amortization Taxes on income ) ) ) Financing expenses, net Change in trade receivables ) ) ) Change in other receivables ) Change in trade payables - ) - Change in other payables ) Change in employee benefits,net 8 5 8 5 49 ) ) ) Net cash flows provided by operating activities Net cash flows used ininvesting activities Proceeds from (payment for)settlement of financialderivatives ) ) Payment of pledged deposit - Investment in pledged deposit - ) - - ) Investment in long-termrestricted deposit ) - - - ) Investment in fixed assets ) Investment in intangible assets ) Interest received 86 55 13 55 Net cash flows used ininvesting activities ) Cash flows from financingactivities: Receipt of long-term loans fromrelated parties - Receipt of long-term loans frombanks - Repayment of loans ) - ) - ) Interest paid ) Net cash flows provided byfinancing activities ) Net increase in cash and cashequivalents for the period ) ) Effect of exchange ratefluctuations on cash and cashequivalents ) 46 46 Cash and cash equivalents atbeginning of period Cash and cash equivalents atend of period
